DETAILED ACTION
This Non-Final Office action is in response to Applicant’s Amendments filed on 07/13/2022.  Claims 1-4, 6-17, and 19-20 are pending.  The earliest effective filing date of the present application is 03/01/2018.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2010/0045464 to Knopf et al. (“Knopf”) in view of U.S. Pat. Pub. No. 2010/0295771 to Burton et al. (“Burton”).
With regard to claims 1 and 14, Knopf discloses the claimed system comprising: 
 	a display (see e.g. Fig. 6, Display 110; Fig. 14; and [0168] where the representation of the person is based on the person identified, “The indication device 710 includes a representation of a human person and associated items of personal protective gear.”); and 
 	a computing device coupled to the display, wherein the computing device comprises a memory and one or more processors coupled to the memory, wherein the memory comprises instructions that when executed by the one or more processors (see e.g. [0062] where the management system includes, among other things, an associated computing system): 
 		identify, based on at least an identity of a worker (see [0168] where “the representation of the human person in the indication element 710 could be sequentially displayed for each worker detected.”), one or more articles of personal protection equipment (PPE) for the worker to use (for instance at [0168] where “the worker(s) may see specifically the items of the PPE that the system is attempting to detect”, or the items that the user is supposed to have, or could have, based on the worker); and 

    PNG
    media_image1.png
    380
    371
    media_image1.png
    Greyscale
 		display an avatar of the worker, wherein displaying the avatar includes equipping the avatar with the one or more articles of PPE (see e.g. Fig. 14, [0168], [0170], [0008], for instance at [0168] where “and may highlight to workers, using a light or other technique, which of the PPE items has been detected or not detected.”
).  
However, Knopf does not disclose the amended limitations of, 
an image capture device, periodically or continuously capture images of the worker, wherein the images include a first image and a second image, wherein the first image is captured at an earlier time than the second image; compare the first image to the second image; and determine, based on the comparison, a movement of the worker; wherein the avatar comprises a moving avatar configured to mirror the determined movement.  Burton teaches at e.g. abstract, [0004], [0016], [0061], [0067], [0068] that it would have been obvious to one of ordinary skill in the imaging art at the time of filing to include the following: 
an image capture device (see e.g. [0004] Particularly, in accordance with the subject matter disclosed herein, movement of a user may be detected by a capture device. The capture device may capture images or frames of one or more of the user’s body parts at different times.), periodically or continuously capture images of the worker (see e.g. [0004]), wherein the images include a first image and a second image (see e.g. [0004] Particularly, for example, the blend velocity may be an average of the velocities of the body part over a period of time.; [0016] The capture device may capture images or frames of one or more of the user’s body parts at different times. For example, the captured frames may include the user’s wrist movement), wherein the first image is captured at an earlier time than the second image (see [0004], [0016]; [0061] Tracking movement of these joints and bones over time may allow the system 10 to determine the velocities of the joints and bones.); compare the first image to the second image (see e.g. [0067] In an example embodiment of determining a body part's blend velocity, the system 10 may determine and buffer a predetermined number of frame velocities of the body part of the user’s model. Particularly, a current frame velocity and a predetermined number of the last frame velocities for each body part of a user’s model may be buffered in a memory of the system 10. For example, a current frame velocity and four (4) or any other number of suitable previous frame velocities of a body part may be stored at any particular time. The current frame velocity may be an estimated velocity of the user body part based on a current frame and/or one or more previously-captured frames of a captured video of the user’s body part. The historical frame velocities may be estimated velocities of the user body part based on one or more previously-captured frames.; [0068]); and determine, based on the comparison, a movement of the worker (see e.g. [0067] The current frame velocity and historical frame velocities may be used by a movement filter for determining the blend velocity. [0068]); wherein the avatar comprises a moving avatar configured to mirror the determined movement (see e.g. [0067] Particularly, the movement filter may compare the current frame velocity to the historical frame velocities using one or more threshold values for determining movement of the corresponding body part of the avatar.).  
	Therefore, it would have been obvious to one of ordinary skill in the imaging and avatar control art at the time of filing to take images of a user, compare the images to determine movement, and then move an avatar in a similar fashion, as taught by Burton, where this is beneficial so that the movements of the avatars are as accurate as possible to mirror the user’s movement so that the movement on the screen avatar appears as real as possible through the close comparing of the various images’ movements and velocities.  See Burton at e.g. abstract, [0067], [0068].

With regard to claims 2 and 15, Knopf further discloses where identifying the one or more articles of PPE for the worker to use comprises: identifying, based on the identity of the worker, a job function of the worker; and selecting, based on at least the job function of the worker, the one or more articles of PPE to be used by the worker from one or more default articles of PPE required for the job function of the worker (see [0058]; [0062] “By reading the frequency response of the sensor tag or tags 104, the reader 106 and an associated computer system, referred to as a management system 108 in FIG. 1, may monitor the presence or absence of adequate personal protective equipment 102 for a particular task.” (emphasis added)).  

With regard to claims 3 and 16, Knopf further discloses where identifying the one or more articles of PPE for the worker to use comprises selecting, based on the identity of the worker, one or more articles of PPE that the worker is trained to use (see e.g. [0003], [0046], [0090], [0107], [0139], [0140]).  

With regard to claims 4 and 17, Knopf further discloses where displaying the avatar of the worker comprises: at least one of accessing a previously stored avatar of the worker, modifying a previously stored avatar of the worker, or rendering, based on an image of the worker, a new avatar (see e.g. Fig. 16, [0168], [0170]).  

With regard to claim 12, Knopf further discloses where the system further comprises one or more input devices, wherein the memory further comprises instructions that when executed by the one or more processors display an indication of a received confirmation of at least one article of PPE identified for the worker to use (see e.g. Fig. 14 and [0168], [0170]), wherein the received confirmation was input by the worker using the one or more input devices (see e.g. [0168] sensor input).  

With regard to claim 13, Knopf further discloses where the memory further comprises instructions that when executed by the one or more processors identify the worker based on at least one of an identification number (see [0078]), a username, biometric information, photo recognition information, or voice recognition information of the worker.


Claims 6-9, 11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knopf, Burton, in view of U.S. Pat. Pub. No. 2009/0161918 to Heller et al. (“Heller”).
With regard to claims 6 and 19, Knopf is silent regarding the limitations of claims 5, 6, 18, and 19.  However, Heller teaches at e.g. abstract, Fig. 1, Fig. 5A, Fig. 5B, [0009], [0017], [0024], [0035], [0037] that it would have been obvious to one of ordinary skill in the art to include an image capture device (see Fig. 1, 140), wherein the memory further comprises instructions that when executed by the one or more processors: 3Application No.:

periodically or continuously capture images of the worker, wherein the images include a first image and a second image, wherein the first image was captured at an earlier time than the second image (see Fig. 5A, where images can be taken of an individual with PPE included in the image; see abstract, where images are taken when the user is attempting to enter a restricted area); compare the first image to the second image (see e.g. [0009] showing the comparison of one image to another image.  The examiner notes that the captured image is compared with predefined dimensions as shown in Fig. 5B, where this system is fully capable of comparing a first and second image, as claimed); determine, based on the comparison, a movement of the worker (see Fig. 5B, where the mark 502 can move and this is determined); display a moving avatar equipped with the one or more articles of PPE, wherein the moving avatar is configured to mirror the determined movement (see Fig. 5A, where the individual is shown, where if the user moves, then the movement (such as the user moving head to left) will be shown in the current image).  This is performed in order to determine that the user is wearing the proper PPE and further yet to ensure that the PPE is being worn properly as the user moves throughout the facility entering various restricted areas and such.  Heller at [0008], [0025] etc.  Therefore, it would have been obvious to one of ordinary skill in the PPE detection art at the time of filing to modify the teachings of Knopf to include the imaging technology shown above, where this would be performed in order to determine that the user is wearing the proper PPE and further yet to ensure that the PPE is being worn properly as the user moves throughout the facility entering various restricted areas and such.  Heller at [0008], [0025] etc.

With regard to claims 7 and 20, Knopf further discloses where the memory further comprises instructions that when executed by the one or more processors: 
 	determine whether each of the articles of PPE worn by the worker in the image are approximately the same size as corresponding articles of PPE of the one or more articles of PPE identified for the worker to use; and if one or more of the articles of PPE worn by the worker in the image are not approximately the same size as corresponding articles of PPE of the one or more articles of PPE identified for the worker to use, present an alert indicating that the article of PPE worn by the worker in the image is different in size from the corresponding article of PPE identified for the worker to use (see e.g. [0168]; [0113]).  

With regard to claim 8, Knopf further discloses where the memory further comprises instructions that when executed by the one or more processors: determine whether the article of PPE worn by the worker in the image is approximately the same as a corresponding article of PPE identified for the worker to use (see [0168]); determine whether the worker is trained to use any of the articles of PPE that are not the same as corresponding articles of PPE identified for the worker to use (see e.g. [0090]); and if the article of PPE worn by the worker in the image is not approximately the same as a corresponding article of PPE identified for the worker to use and if the worker is not trained to use any of the articles of PPE worn by the worker in the image that are not the same as corresponding articles of PPE identified for 4Application No.:the worker to use, present an alert indicating that the worker is not trained to use the article of PPE worn by the worker in the image (see e.g. Fig. 14 and [0168]).  

With regard to claim 9, Knopf further discloses the memory further comprises instructions that when executed by the one or more processors: determine whether any of the articles of PPE identified for the worker to use are missing from the articles of PPE worn by the worker in the image; and present an alert identifying the missing articles of PPE (see Fig. 14 and [0168]).  

With regard to claim 11, Knopf further discloses where the memory further comprises instructions that when executed by the one or more processors: determine one or more previously worn articles of PPE, wherein the one or more previously worn articles of PPE comprise at least one of an article of PPE previously worn by the worker, an article of PPE previously worn at a work environment, or an article of PPE previously worn for a job function (see [0168] where for each job function a user has pre-assigned PPE to wear, and the system determines that the user has or does not have on the proper PPE for the job function), wherein the work environment comprises a work environment at which the worker will be working, and wherein the job function comprises a job function of the worker ([0168]); compare the one or more previously worn articles of PPE to the articles of PPE worn by the worker in the image (see [0168]); determine whether at least one of: one or more articles of PPE worn by the worker in the image are different from a corresponding previously worn article of PPE, or a previously worn article of PPE is not present in the one or more articles of PPE worn by the worker in the image (see [0168]); and if one or more articles of PPE worn by the worker in the image are different from a corresponding previously worn article of PPE, present an alert identifying how the articles of PPE are different ([0168]); or if a previously worn article of PPE is not present in the one or more articles of PPE worn by the worker in the image, present an alert identifying the previously worn article of PPE that is not present in the one or more articles of PPE worn by the worker in the image.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Knopf, Burton, Heller, in further view of U.S. Pat. Pub. No. 2015/0049914 to Alves (“Alves”).
With regard to claim 10, Knopf is silent regarding the limitations of claim 10.  However, comparing images and then determining a confidence score, and if the confidence score is low then providing an alert is a common way of comparing images.  One reference that teaches this is Alves at e.g.[0008], [0011], [0016] [0041] and throughout.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Knopf to include such accuracy quantification in order to quantify the estimate of accuracy of any image and matchings it’s contents, as shown in [0005] of Alves. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687